Citation Nr: 0837859	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-09 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Skyline Medical Center in 
Nashville, Tennessee, from April 30, 2005 to May 7, 2005.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to June 
1945.  The veteran died in April 2006.  The appellant is the 
veteran's daughter and appointed executrix of the veteran's 
estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated April 2005 of the 
Department of Veterans Affairs (VA) Medical Center in 
Murfreesboro, Tennessee (VAMC).

The appeal is REMANDED to the VAMC in Murfreesboro, 
Tennessee.  VA will notify the appellant if further action is 
required.


REMAND

Following the denial of the claim for reimbursement filed by 
Skyline Medical Center, the appellant perfected a timely 
appeal.  

A claim for payment or reimbursement of services not 
previously authorized may be filed by the veteran, or by the 
hospital, clinic, or community resource which provided the 
services, or by a person other than the veteran who paid for 
the services.  In this case, the evidence of record does not 
show that the appellant paid for the unauthorized medical 
services that the veteran incurred, as required for 
reimbursement of unreimbursed medical expenses under the 
provisions of 38 U.S.C.A. § 1725.  38 C.F.R. § 17.123.  The 
appellant did submit a bill from Tennessee Heart and Vascular 
Institute that was addressed to the veteran in the amount of 
$124.73.  However, she did not claim, nor does the evidence 
show, that she paid for any of these medical expenses.  In 
fact, the record is unclear as to who paid for the expenses 
not paid by Medicare.  On remand, the appellant should be 
asked whether she actually paid for any of the medical 
expenses incurred during treatment at Skyline Medical Center 
from April 30, 2005 to May 7, 2005 and to furnish all records 
in support of any expenses paid.  

If the evidence establishes that appellant paid for any of 
the expenses in connection with the veteran's private medical 
treatment during April 30, 2005 to May 7, 2005, additional 
development is necessary.  

In correspondence of record, including the notice of 
disagreement dated September 2005 and a letter received in 
May 2007, the appellant stated that the veteran received VA 
treatment at the Nashville VAMC for his service-connected 
cold injury residuals from April 18, 2005 to April 28, 2005.  
On discharge from the VA hospital, the appellant asked what 
should be done if the veteran became sick again and was told 
to take him to the nearest emergency facility.  The appellant 
asserts that the veteran's service-connected cold injury 
residuals caused the condition for which he received the 
private emergency medical treatment.  As the veteran received 
VA treatment only a few days before the private emergency 
treatment, the VAMC should obtain medical records from April 
2005 from the Nashville VAMC.  

As the veteran was service-connected for cold injury 
residuals and the appellant is claiming that the private 
medical treatment at issue was for a condition associated 
with his service-connected disabilities, the VAMC should also 
consider entitlement to payment of unauthorized medical 
expenses under 38 C.F.R. § 17.120(a)(1) for treatment for a 
service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide 
evidence in support of any medical 
expenses that she paid that were incurred 
during the veteran's treatment at Skyline 
Medical Center from April 30, 2005 to May 
7, 2005.

2.  If it is established that the 
appellant paid any part of the veteran's 
private medical expenses incurred between 
April 30, 2005, and May 7, 2005, then the 
VAMC should make arrangements to obtain 
the veteran's VA medical records 
associated with his service-connected cold 
injury residuals treatment from April 
2005.  

3.  After completing the above 
development, VAMC adjudication personnel 
should again address the appellant's claim 
for payment of private medical expenses 
incurred at Skyline Medical Center from 
April 30, 2005 to May 7, 2005, in 
accordance with the governing laws and 
regulations.  If the decision with respect 
to the claim remains adverse to the 
appellant, she must be provided with a 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this remand, and which 
provides a separate analysis for 
entitlement to payment of unauthorized 
medical expenses under both 38 U.S.C.A. §§ 
1725 and 1728 and 38 C.F.R. § 17.120 and 
afforded an appropriate period of time to 
respond.  The case should then be returned 
to the Board after compliance with 
appellate procedures for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




